
	
		I
		112th CONGRESS
		2d Session
		H. R. 6390
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Cummings (for
			 himself, Ms. Waters,
			 Mr. Rangel,
			 Ms. Matsui,
			 Mr. Carson of Indiana, and
			 Mr. Watt) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To establish a grant program to enhance existing
		  secondary education programs for the purpose of teaching high school students
		  about the Constitution of the United States and the constitutions of the
		  individual States.
	
	
		1.Short titleThis Act may be cited as the
			 Constitution and Citizenship Day Act
			 of 2012.
		2.Constitution Day
			 and civic responsibility system for studentsPart C of title II of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding
			 at the end the following new subpart:
			
				6Teaching of the
				Constitution
					2371.Establishment
				and operation of Constitution Day Grant Program
						(a)Grant program
				authorizedThe Secretary
				shall establish and implement a grant program, to be known as the
				Constitution Day Grant Program, under which the Secretary shall
				award grants on a competitive basis to local educational agencies and charter
				schools for the purposes of enhancing educational programs to teach students
				about the United States Constitution and the constitution of the State in which
				the grant recipient is located.
						(b)Grantee
				eligibility requirementsGrants under this section may only be
				awarded to a local educational agency or charter school with established
				secondary educational programs to teach students about the United States
				Constitution and the constitution of the State in which the grant recipient is
				located.
						(c)Operation of
				educational programsAn
				educational program funded by a grant under this section shall—
							(1)occur on Constitution Day, September 17, of
				each calender year (or on the Monday immediately following Constitution Day, if
				Constitution Day falls on a Saturday or a Sunday);
							(2)include
				assemblies, discussions, presentations, or events commemorating the
				Constitution of the United States and the constitution of the State in which
				the grant recipient is located;
							(3)include efforts to reinforce existing
				Constitutional curricula conducted by the grant recipient; and
							(4)make available to eligible students
				participating in such program the ability to register to vote.
							(d)Voter
				registration lawsA grant
				recipient under this section shall abide by all applicable State and Federal
				voter registration laws.
						2372.Grant
				application process
						(a)Secretary
				created processThe Secretary
				shall develop an application process for the grant program under this subpart,
				consistent with the requirements of this section.
						(b)Grant
				application requirementsAn
				application for a grant under this subpart shall—
							(1)describe the educational activities to be
				funded by the grant; and
							(2)provide assurances that the requirements of
				section 2371(c) will be met, and any additional assurances that the Secretary
				determines to be necessary to ensure compliance with the requirements of this
				subpart.
							2373.Authorization
				of appropriationsThere is
				authorized to be appropriated to the Secretary $4,000,000 for each of fiscal
				years 2013 through 2017 to carry out this
				subpart.
					.
		
